Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to the amendments and remarks filed by the Applicant on 14 Sept. 2021 in which claim 1 and 3-9 are pending. Claims 1, 4 and 8 are independent. Claims 3, 5-7 and 9 are dependent. Applicant has canceled claim 2 and added claims 8 and 9 which includes new independent claim 8.

Reasons for Allowance
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably/rationally suggest a pilot tone device wherein a pilot transmitter is configured to automatically set a transmit power of a pilot tone as a function of a disturbance level at a frequency of the pilot tone, as stated in the claim in association with the remaining claim features.

As to dependent claim 3, the claim is allowed because the claim depends from the allowed independent claim 1.



As to dependent claims 5-7, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 4.

As to independent claim 8, the claim is allowed because the prior art of the record neither discloses nor reasonably/rationally suggests a pilot tone device for acquiring physiological data, wherein a transmitter includes a modulator configured to modulate a pilot tone with a correlation pattern and a receiver includes a correlator configured to filter the receiver pilot tone signal using the modulation, as stated in the claim in association with the remaining claim features.

As to dependent claim 9, the claim is allowed because it depends from allowed independent claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

A
US-20180353140-A1
Speier
Document A discloses a device that uses a pilot tone for obtaining a movement information of a subject, see title; however, it does not mention anything about a frequency of the pilot tone being in an ISM band or correlation pattern. 

B
US-20180353139-A1
Speier
Document B discloses a device that uses a pilot tone for obtaining a movement information of a subject; however, it does not mention anything about the pilot tone being in an ISM band or correlation patter. 

C
US-20190298217-A1
Speier
Document C discloses a device that uses a pilot tone for obtaining a movement information of a subject; however, it does not mention anything about the pilot tone being in an ISM band or correlation patter. 

D
US-20190377051-A1
Bacher
Document D discloses a device that includes a body coil for transmitting a pilot tone signal for obtaining a movement information of a subject; however, it does not mention anything about the pilot tone being in an ISM band or correlation pattern. 

E
US-20200110145-A1
Zeller
Document E discloses a device that includes a body coil for transmitting a pilot tone signal for obtaining a wrongly detected movement information of a subject; however, it does not mention anything about the pilot tone being in an ISM band or correlation pattern. 

F
US-20200166597-A1
Speier
Document F discloses a device that includes a transmitter for transmitting a pilot tone signal for obtaining a movement information of a subject; however, it does not mention anything about the pilot tone being in an ISM band and correlation pattern. 

G
US-20200333419-A1
Zhang

Document G discloses a device that includes a transmitter for transmitting a pilot tone signal for obtaining a respiratory navigation 


US-20200367765-A1
Bacher
Document G discloses a device that includes a transmitter for transmitting a pilot tone signal for obtaining a blood flow information of a subject; however, it does not mention anything about the pilot tone being in an ISM band and correlation pattern. 

I
US-20200375463-A1
Hess
Document G discloses a device that includes a transmitter for transmitting a pilot tone signal for obtaining a blood flow information of a subject, and further it mentions correlation graph; however, it does not mention anything about the pilot tone being in an ISM band and correlation pattern (correlation graph) to be modulated by the transmitter. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852